1 Reported in 237 N.W. 598.
The petition in this matter was referred to Honorable Carlton F. McNally, a judge of the district court of the second judicial district, who has heard the evidence and found the facts. It is sufficient to say that the accused has properly been found guilty of "constant and systematic withdrawals of funds" belonging to a ward whose guardian he was. The withdrawals were for his personal use and benefit. The amount is substantial. In fact a compelled settlement of his accounts as guardian showed a shortage of $4,679.30. The accused frankly admits his wrong. But that of course cannot prevent the only judgment which the facts will permit. Judgment of disbarment must be entered forthwith.
So ordered. *Page 29